Exhibit 99.1 FOR IMMEDIATE RELEASE – CALGARY, ALBERTA – APRIL 14, 2008 BAYTEX ENERGY TRUST TO PRESENT AT CIBC 2 CALGARY, ALBERTA (April 14, 2008) - Baytex Energy Trust (TSX: BTE.UN; NYSE: BTE) is pleased to announce that Raymond Chan, Chief Executive Officer will be presenting at the CIBC’s 2008 Energy Conference in Toronto on Tuesday, April 15, 2008 at 10:40 a.m. (EST) in Toronto, Ontario.The webcast (audio only) and presentation slides will be available on the Baytex website, www.baytex.ab.ca, at the start of the presentation.
